IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. 75,013


EX PARTE SHANNON LEE BAXTER, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
FROM SAN JACINTO COUNTY



 Per Curiam.


O P I N I O N



 	This is a post-conviction application for a writ of habeas corpus filed pursuant to Article
11.07, V.A.C.C.P.  Applicant was convicted of robbery and his punishment was assessed at eight
years imprisonment.  No appeal was taken from this conviction.
	Applicant contends that his plea was rendered involuntary due to the ineffective assistance of
his counsel.  Specifically, Applicant contends that his plea was induced by an agreement that this
sentence would be concurrent with his federal sentence, and his counsel was ineffective in failing to
determine that this agreement could not be fulfilled.  The trial court has entered findings of fact and
conclusions of law, based upon the record, recommending that relief be granted.  Applicant is entitled
to relief.  Ex parte Moody, 991 S.W.2d 856 (Tex. Crim. App. 1999).
	Relief is granted.  The judgment in cause number 8455-A in the 411th Judicial District Court of
San Jacinto County is set aside, and Applicant remanded to the custody of the Sheriff of San Jacinto
County to answer the charge against him.
	Copies of this opinion shall be sent to the Texas Department of Criminal Justice, Correctional
Institutional, and Parole Divisions.
DELIVERED: September 15, 2004
DO NOT PUBLISH